Citation Nr: 1107418	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  08-36 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for polyneuropathy 
associated with herbicide exposure.

2.  Entitlement to service connection for Graves disease.

3.  Entitlement to service connection for gastroesophageal reflux 
disease.

4.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971.

These matters came before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, for the Roanoke, Virginia RO.  The Veteran subsequently 
initiated and perfected an appeal of this determination.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his VA form 9 submitted in November 2008, the Veteran 
indicated that he wanted a personal hearing before a member of 
the Board (Veterans Law Judge) at the RO.  Although a copy of the 
notification letter is not of record, the RO apparently notified 
the Veteran that his hearing had been scheduled for November 15, 
2010.  In a letter dated November 12, 2010, the Veteran informed 
the RO that he had been informed that his accredited 
representative could not attend the scheduled hearing.  He stated 
that he was at a loss of how to preserve his rights and present 
his case without assistance.  He requested that his Board hearing 
be rescheduled.

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will 
be granted to an appellant who requests a hearing and is willing 
to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  Pursuant 
to 38 C.F.R. § 20.702(c) (2010), a scheduled hearing may be 
rescheduled for good cause.  The Board finds that good cause has 
been shown, and since the RO schedules Travel Board hearings, a 
remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Board hearing before a Veterans Law Judge 
sitting at the RO, in accordance with his 
request.  The RO should notify the Veteran 
of the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2010).  After the hearing, the claims file 
should be returned to the Board in 
accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


